 



Exhibit 10.8
HERBALIFE LTD.
2004 STOCK INCENTIVE PLAN
AMENDMENT TO THE STOCK OPTION AGREEMENT
     This Amendment to the Stock Option Agreement (the “Amendment”) is made as
of October 10, 2006, by and between Herbalife Ltd. (the “Company”), and Gregory
L. Probert (the “Executive”), and will be effective.
     WHEREAS, the Company and the Executive and are parties to that certain
Stock Option Agreement dated April 27, 2005 (the “Agreement”);
     WHEREAS, Section 17 of the Herbalife Ltd. 2004 Stock Incentive Plan (the
“Plan”) provides that the Board of Directors of the Company (the “Board”) may
amend the Plan and/or the terms of any award agreement entered into under the
Plan at any time and from time to time;
     WHEREAS, the Board wishes to amend the terms of the Agreement as set forth
herein.
     NOW, THEREFORE, in consideration of the foregoing, the Company and the
Executive agree that the Agreement is hereby amended effective as of October 10,
2006 as follows:
     1. Paragraph 2(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:
          “(b) Notwithstanding anything herein or in the Plan to the contrary,
upon the occurrence of a Change of Control, the vesting of the Option shall be
accelerated such that 50% of the then unvested portion of the Option shall
become vested and exercisable as of the date of the Change in Control.”
     2. Paragraph 2(d) of the Agreement is hereby renumbered Paragraph 2(e) and
the following new Paragraph 2(d) is hereby added to the Agreement:
          “(d) Notwithstanding anything in this Agreement or the Plan to the
contrary, except as set forth in Paragraph 2(c)(i), in the event that the
Optionee’s employment with the Company and its Subsidiaries is terminated by the
Company without Cause, and at the time of such termination of employment,
Michael O. Johnson is no longer serving as Chief Executive Officer of the
Company, the vesting of the Option shall be accelerated such that 50% of the
then unvested portion of the Option shall become vested and exercisable as of
immediately prior to such termination of employment.”
     3. Except as modified hereby, the Agreement, shall remain in full force and
effect and unmodified.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

                              HERBALIFE LTD.    
 
                   
/s/ Gregory L. Probert
      By:   /s/ Michael O. Johnson                      
Gregory L. Probert
          Name: Michael O. Johnson    
 
          Title: Chief Executive Officer    

2